Henry J. Logan, Esq County Attorney, Westchester
You have asked whether the County of Westchester is entitled to reimbursement of costs and liability protection under General Municipal Law, § 209-m for assistance rendered to the New York State Police, the New York State Department of Correctional Services or the New York State Campus Police.
Section 209-m of the General Municipal Law provides for cooperation between municipal police departments. Subdivision 2 of section 209-m provides that "the chief executive officer of a local government, whenever he deems that the public interest requires it, may request the chief executive officer of any local government to detail, assign and make available for duty and use in the local government for which the request is made any part of the forces, equipment and supplies of the police department, police force or parkway police force of the local government of which the request is made" (General Municipal Law, § 209-m[2]). Under subdivision 5 of this section, the local government receiving the police aid assumes the liability for all damages arising out of the provision of such aid and is required to reimburse the assisting local government for any expenses in the form of salaries and damages to or loss of equipment and supplies (id., § 209-m[5]).
You have asked whether these reimbursement and liability provisions are applicable to requests for assistance from State law enforcement agencies, e.g., the State Police, the State Department of Correctional Services, or the State Campus Police.
Section 209-m makes reference to requests for assistance between "local governments", a term which is defined in the following way:
"1. As used in this section:
  a. The term `local government' shall mean a county, a city, a town, or a village, as the case may be" (id., § 209-m[1][a]).
The various divisions of State government are not included in this definition of local governments. Thus, we believe that the provisions of section 209-m are not applicable to requests for assistance emanating from any of the branches, departments or divisions of State government.*
Under section 209-f of the General Municipal Law, the Governor may direct the State Police and municipal police forces, including those of counties, to provide assistance "whenever the public interest requires it." (id., § 209-f[1]). Assumption of costs and liability are not addressed in section 209-f, although subdivision 1 does provide as follows:
  "While engaged in duty and rendering service in such county, town, city or village, the deputies, officers and members of such police forces shall have the same powers, duties, rights, privileges and immunities as if they were performing their duties in the civil or political subdivision in or by which they are normally employed".
You may also wish to consult article 2-B of the Executive Law, governing State and local disaster preparedness (Executive Law §§ 20 — 29-d).
We conclude that the provisions of section 209-m of the General Municipal Law governing requests for police assistance between local governments is not applicable to requests involving State law enforcement entities.
* We note that municipal cooperation agreements under article 5-G of the General Municipal Law are similarly limited to local governments. "Municipal corporation" is defined in article 5-G as "a county outside the city of New York, a city, a town, a village, a board of cooperative educational services, or a school district" (General Municipal Law, § 119-n[a]).